DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 17-20 are pending and currently under consideration for patentability under 37 CFR 1.104. However, claims 17-20 are withdrawn and as such are not being treated on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Parent Application 15/357925 filed on November 21, 2016) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 October 2019 (three submissions) have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (US PG Pub. No. 2014/0062508 A1).
With respect to claim 1, Dawson teaches a sensor transmitter assembly comprising: a sensor assembly (par.0073 “sensor assembly 10”; see Fig. 1) comprising a sensor module wherein a first sensor including a first sensor head having at least one first sensor contact pad (par.0073 “sensor head... includes a electric field sensor device 12... embedded in, the housing 14; understood sensor has contact pad in order to obtain signal; see Fig. 1); a transmitter assembly having at least one transmitter contact (par.0077 “a transmitter (not shown) may be provided, within the casing”; understood transmitter has a contact in order to transmit the signal); and wherein the at least one first sensor contact pad form a connection path with the at least one transmitter contact (par.0077 “transmitting a resulting digitized signal to another location” is understood to require that sensor head forms a connection path with the transmitter via implied transmitter contact in order to complete signal transmission).
	However, Dawson’s sensory assembly 10, as depicted in Fig. 1, does not explicitly set forth combined with a second sensor including a second sensor head having at least one second sensor contact pad; transmitter assembly positioned on a top of the sensor assembly to form a single unit, the transmitter assembly having at least one transmitter contact disposed on a base of the transmitter assembly; and the at least one second sensor form a connection path with the at least one transmitter contact.
	Dawson also suggests the following:
[0086] A further embodiment is to use multiple sensors in an array so that if one or more signals is compromised by interference or otherwise with the sensor/s or its/their data acquisition then other sensors within the array can be used to gain a useful signal.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Dawson to incorporate a second sensor (and a corresponding second sensor contact pad) in order to account for interference that may be caused by the first sensor, as suggested by Dawson (see par.0086). Furthermore, PHOSITA would have had added motivation to utilize a second sensor since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Although Dawson does not explicitly teach the claimed arrangement with respect to the transmitter assembly being positioned on a top of the sensor assembly to form a single unit, this would have been obvious to PHOSITA when the invention was held since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 2, Dawson, as modified above, teaches the first sensor and the second sensor are discrete single-sided sensors (see Figs. 1-13).
With respect to claim 10, Dawson teaches the sensor module is assembled together before installation into a sensor base of the sensor assembly (par.0070 “installations for assemblies”).





Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Thompson et al. (US PG Pub. No. 2017/0127985 A1) (hereinafter “Thompson”).
With respect to claims 3-9, Dawson teaches a transmitter assembly as established above.
However, Dawson does not teach the limitations further recited in claims 3-9.
Regarding claim 3, Thompson teaches each of the first sensor and the second sensor includes 1 RE, 1CE and 2 pairs of independent WE s that correspond to six contacts disposed on the base of the transmitter assembly (par.0047, 0053, 0056).
Regarding claim 4, Thompson teaches each RE of the first sensor and the second sensor are shorted together and connected to a shared RE transmitter contact (par.0009, 0056).
Regarding claim 5, Thompson teaches each CE of the first sensor and the second sensor are shorted together and connected to a shared CE transmitter contact (par.0009, 0056).
Regarding claim 6, Thompson teaches each of the first sensor contact pads and the second sensor contact pads comprise a window cut therethrough (par.0062).
Regarding claim 7, Thompson teaches the first sensor head and the second sensor head each have staggered windows cut through respective contact pads wherein at least one contact pad for each WE remains active (par.0047, 0053, 0056, 0062).
Regarding claim 8, Thompson teaches each of the first sensor contact pads and the second sensor contact pads comprises at least one trace leading to a respective electrode (par.0047, 0053, 0056)
Regarding claim 9, Thompson teaches the trace(s) of each contact pad runs to a first side, wherein a contact pad is deactivated as a result of cutting a window on the first side of the contact pad (par.0047, 0053, 0056, 0062).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to incorporate the recited electrical components in Dawson thereby allowing for limited number of contact pads, and respective sensor electrodes thereby achieving an improved sensor set for sensing a body characteristic such as glucose, as evidence by Thompson (see abstract; par.0006).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791